DETAILED ACTION

Response to Amendment
This action is response to communication filed on 10/21/2022.
Claims 1-4,6-14 and 16-28 are pending in this action.
Claims 5 and 15 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4,6-14 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2021/0400373 A1 to MARTI et al. (hereinafter “MARTI”) in view of U.S Pub. No. 2016/0065742 A1 to Nasir et al. (hereinafter “Nasir”).
Regarding claim 1, MARTI discloses a method of suppressing noises in a mobile device (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique), the method comprising:
receiving the sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)) and transmit the acquired sensor data as input ambient signal 222 to sound management application 130);
detecting the noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process);
identifying the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth);
displaying the identified noises in a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3));
receiving a selection of the displayed identified noises from the Ul (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears), and
filtering the received selection of the displayed identified noises from the received sound signal to output the voice signal (Fig.2 and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).
However, MARTI does not explicitly teach a voice signal and noise from another mobile device.
In the same field of endeavor, Nasir discloses a voice signal and noise from another mobile device (paragraphs [00555]- [0056]; background noise may be heard by others in conference call group 620 and/or conference call group 630. As such, the user (e.g., User 1) of user device 210 may select User 2 within display screen 410, select the More button of command buttons 530, and select the Noise Filter button of options menu 810. In response, conference call server 220 may analyze an audio input of User 2, identify the voice corresponding to User 2 from audio input of User 2, and filter out the background noise from the audio input of User 2. Additionally, or alternatively, conference call server 220 may cause display screen 410 of user device 210 to show a relationship between User 2 and the Noise Filter option of option menu 810 by color coding User 2 and the Noise Filter option of option menu 810, as illustrated in FIG.  In other words, voice and noise received from other users and display on user’s device for further selection option to filter nose).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify MARTI’s teaching with a feature of a voice signal and noise from another mobile device as taught by Nasir in order to filter our background noise from a conference call from the perspective of a user (Nasir, paragraph [0054]).

Regarding claim 2, MARTI discloses the method of claim 1, further comprising:
utilizing a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit). 

Regarding claim 3, MARTI discloses the method of claim 2, further comprising: transmitting the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 4, MARTI discloses the method of claim 3, wherein the sound signal is generated from a microphone (Fig. 1 and paragraph [0020]; please see microphone as sensor 172).

Regarding claim 6, MARTI discloses the method of claim 4, wherein the filtered sound signal is transmitted to another mobile device (paragraph [0028]; please see remote device).

Regarding claim 7, MARTI discloses the method of claim 5, wherein the filtered sound signal is transmitted to a speaker (Fig. 1 and paragraph [0020]; a microprocessor-based digital signal processor (DSP) as processing unit 140 that produces audio signals that drive the at least one speaker to emit soundwave).

Regarding claim 8, MARTI discloses the method of claim 2, further comprising: 
using a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).

Regarding claim 9, MARTI discloses the method of claim 4, further comprising: converting the received sound signal from an analog signal to a digital signal (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 10, MARTI discloses the method of claim 7, further comprising: converting the filtered sound signal from a digital signal to an analog signal. (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 11, MARTI discloses a mobile device comprising (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique),: a memory; a processor communicatively coupled to the memory, the processor configured to (please see Figs. 1 and 2): receive a sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)) and transmit the acquired sensor data as input ambient signal 222 to sound management application 130): detect noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process); identify the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth), display the identified noises in a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3)); receive a selection of the displayed identified noises from the UI (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears), and filter the received selection of the displayed identified noises from the received sound signal to output the voice signal (Fig.2 and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).
However, MARTI does not explicitly teach a voice signal and noise from another mobile device.
In the same field of endeavor, Nasir discloses a voice signal and noise from another mobile device (paragraphs [00555]- [0056]; background noise may be heard by others in conference call group 620 and/or conference call group 630. As such, the user (e.g., User 1) of user device 210 may select User 2 within display screen 410, select the More button of command buttons 530, and select the Noise Filter button of options menu 810. In response, conference call server 220 may analyze an audio input of User 2, identify the voice corresponding to User 2 from audio input of User 2, and filter out the background noise from the audio input of User 2. Additionally, or alternatively, conference call server 220 may cause display screen 410 of user device 210 to show a relationship between User 2 and the Noise Filter option of option menu 810 by color coding User 2 and the Noise Filter option of option menu 810, as illustrated in FIG.  In other words, voice and noise received from other users and display on user’s device for further selection option to filter nose).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify MARTI’s teaching with a feature of a voice signal and noise from another mobile device as taught by Nasir in order to filter our background noise from a conference call from the perspective of a user (Nasir, paragraph [0054]).
Regarding claim 12, MARTI discloses the mobile device of claim 11, wherein the processor is further configured to: utilize a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit).

Regarding claim 13, MARTI discloses the mobile device of claim 11, further comprising: a transceiver configured to transmit the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 14, MARTI discloses the mobile device of claim 11, further comprising: a microphone configured to generate the sound signal from a user of the mobile device (Fig. 1 and paragraph [0020]; please see microphone as sensor 172).

Regarding claim 16, MARTI discloses the mobile device of claim 11, wherein the filtered sound signal is transmitted to another mobile device (paragraph [0028]; please see remote device).

Regarding claim 17, MARTI discloses the mobile device of claim 13, wherein the filtered sound signal is transmitted to a speaker (Fig. 1 and paragraph [0020]; a microprocessor-based digital signal processor (DSP) as processing unit 140 that produces audio signals that drive the at least one speaker to emit soundwave).

Regarding claim 18, MARTI discloses the mobile device of claim 12, wherein the processor is further configured to use a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).

Regarding claim 19, MARTI discloses the mobile device of claim 14, further comprising: a codec configured to convert the received sound signal from an analog signal to a digital signal (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 20, MARTI discloses the mobile device of claim 17, further comprising: a codec configured to convert the filtered sound signal from a digital signal to an analog signal (paragraphs [0048] and [0050]; sensors capable of converting sound waves into an electrical signal).

Regarding claim 21, MARTI discloses a mobile device (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique), comprising:
means for receiving a sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)) and transmit the acquired sensor data as input ambient signal 222 to sound management application 130);
means for detecting noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process);
means for identifying the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth);
means for displaying the identified noises m a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3));
means for receiving a selection of the displayed identified noises from the UI (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears); and
means for filtering the received selection of the displayed identified noises from the received sound signal to output the voice signal (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).
However, MARTI does not explicitly teach a voice signal and noise from another mobile device.
In the same field of endeavor, Nasir discloses a voice signal and noise from another mobile device (paragraphs [00555]- [0056]; background noise may be heard by others in conference call group 620 and/or conference call group 630. As such, the user (e.g., User 1) of user device 210 may select User 2 within display screen 410, select the More button of command buttons 530, and select the Noise Filter button of options menu 810. In response, conference call server 220 may analyze an audio input of User 2, identify the voice corresponding to User 2 from audio input of User 2, and filter out the background noise from the audio input of User 2. Additionally, or alternatively, conference call server 220 may cause display screen 410 of user device 210 to show a relationship between User 2 and the Noise Filter option of option menu 810 by color coding User 2 and the Noise Filter option of option menu 810, as illustrated in FIG.  In other words, voice and noise received from other users and display on user’s device for further selection option to filter nose).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify MARTI’s teaching with a feature of a voice signal and noise from another mobile device as taught by Nasir in order to filter our background noise from a conference call from the perspective of a user (Nasir, paragraph [0054]).


Regarding claim 22, MARTI discloses the mobile device of claim 21, further comprising:
means for utilizing a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit).

Regarding claim 23, MARTI discloses the mobile device of claim 22, further comprising: means for transmitting the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 24, MARTI discloses the mobile device of claim 22, further comprising: means for using a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).

Regarding claim 25, MARTI discloses a non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to suppress noises in a mobile device (paragraphs [0018] and [0055] please see mobile device and noise cancellation technique), the non-transitory computer-readable storage medium comprising:
code for receiving a sound signal (Fig.2 and paragraph [0056]; audio sensor(s) 272 acquires sensor data originating from sound sources 210 (e.g., 210(1), 210(2), 210(3)):
code for detecting noises in the received sound signal (Fig.2 and paragraph [0055]- [0056]; noise is detected based received sound in order to apply noise cancellation using selective noise cancellation process):
code for identifying the noises in the received sound signal (paragraphs [0047] and [0056]; the type of noises is identified such as baby cries, human voices, barking dogs, and so forth):
code for displaying the identified noises in a user interface (UI) (paragraphs [0060], [0061] and [0112]; sound management application 130 could cause user interface 122 to include separate controls corresponding to component ambient signals 228(1), 228(2), 228(3));
code for receiving a selection of the displayed identified noises from the UT (Fig.2 and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears), and
code for filtering the received selection of the displayed identified noises from the received sound signal (Fig.2and paragraphs [0060]- [0061]; Sound management application 130 may then modify each component ambient signal 228 based on selections made by the user via user interface 122. For example, a user could opt to remove the active jackhammer 210(3) from the ambient sounds that she hears).
However, MARTI does not explicitly teach a voice signal and noise from another mobile device.
In the same field of endeavor, Nasir discloses a voice signal and noise from another mobile device (paragraphs [00555]- [0056]; background noise may be heard by others in conference call group 620 and/or conference call group 630. As such, the user (e.g., User 1) of user device 210 may select User 2 within display screen 410, select the More button of command buttons 530, and select the Noise Filter button of options menu 810. In response, conference call server 220 may analyze an audio input of User 2, identify the voice corresponding to User 2 from audio input of User 2, and filter out the background noise from the audio input of User 2. Additionally, or alternatively, conference call server 220 may cause display screen 410 of user device 210 to show a relationship between User 2 and the Noise Filter option of option menu 810 by color coding User 2 and the Noise Filter option of option menu 810, as illustrated in FIG.  In other words, voice and noise received from other users and display on user’s device for further selection option to filter nose).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify MARTI’s teaching with a feature of a voice signal and noise from another mobile device as taught by Nasir in order to filter our background noise from a conference call from the perspective of a user (Nasir, paragraph [0054]).


Regarding claim 26, MARTI discloses the non-transitory computer-readable storage medium of claim 25, further comprising:
code for utilizing a machine learning module with a neural network to detect and identify the noises in the received sound signal (Fig.2 and paragraphs [0024] and [0056]; please see neurol processing unit).

Regarding claim 27, MARTI discloses the non-transitory computer-readable storage medium of claim 27, further comprising:
code for transmitting the filtered sound signal (Fig. 1 and paragraph [0025]; modify the ambient sounds to be included in an output audio signal. In such instances, sound management application 130 may generate a modified ambient signal that removes selected ambient sound signals).

Regarding claim 28, MARTI discloses the non-transitory computer-readable storage medium of claim 26, farther comprising:
code for using a location of the mobile device to identify the noises in the received sound signal (paragraphs [0016] and [0040]- [0042]; detected sounds, location information, and user inputs, such as selected sound sources or selected sound source directions, may be used to separate, isolate, and remove specific sounds in the environment while transmitting other sounds within the environment in order to provide user-configurable acoustic transparency).
Response to Arguments
Applicant’s arguments with respect to claims 1-4,6-14 and 16-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653